Fourth Court of Appeals
                                          San Antonio, Texas
                                              December 14, 2015

                                             No. 04-15-00449-CV

             IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER, deceased,

                               From the County Court, Menard County, Texas
                                        Trial Court No. 2013-02059
                                 Honorable Joe Loving, Jr., Judge Presiding

                                                   ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 22, 2016.

                                                                         PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Deborah Smith McClure                         Richard C. Mosty
                 W. Calloway Huffaker, Attorney at Law, PLLC   Mosty Law Firm
                 P.O Box 15125                                 222 Sidney Baker St S Ste 400
                 Amarillo, TX 79105-5125                       Kerrville, TX 78028-5983

                 Chris Wallendorf                              Thomas Roberson
                 PO Box 279                                    P O Box 25
                 Comfort, TX 78013-0279                        Menard, TX 76859